Citation Nr: 0326632	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.  He died in February 2001.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

Review of the record indicates that the appellant was 
scheduled to testify at a hearing before a Veterans Law Judge 
via videoconferencing technology in October 2002.  A report 
of contact indicates that the appellant was unable to appear 
for her hearing.  In November 2002, the Board granted the 
appellant's motion to be scheduled for another 
videoconference hearing. 

Thereafter, the appellant apparently failed to appear for a 
videoconference hearing in May 2003.  However, the claims 
folder contains no documentation reflecting that the 
appellant was notified of this hearing.  The Board requested 
the RO to provide documentation showing that the appellant 
was properly notified of the hearing, but the RO was 
unresponsive to the Board's request.

Accordingly, this matter is REMANDED to the RO for the 
following:

The appellant is to be scheduled, in 
accordance with the docket number of her 
appeal, for a hearing before a Veterans 
Law Judge via videoconferencing 
technology.  The RO should notify the 
appellant of the date, time and place of 
the hearing by letter mailed to her 
address of record.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  In 
addition, the appellant's representative 
should be afforded an appropriate 
opportunity to review the claims folder 
before the claims folder is returned to 
the Board.

No action is required of the appellant until she is otherwise 
notified by the RO.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




